department of the treasury internal_revenue_service washington d c v u y tax_exempt_and_government_entities_division uil no may chae p z ti er ra ty legend individual a individual b individual c individual d individual e individual f ira x company y trust t will g date date date date date date date date date 2uvu93 date date date date date amount t county e state a statute dear this is in response to a letter dated date as supplemented by correspondence dated date date date date date date date and date submitted on your behalf by your authorized representative in which you request a letter_ruling under sec_408 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling_request individual a whose date of birth was date died testate on date a resident of state a having attained age at his death individual a owned ira x with company a and had begun receiving distributions from ira x pursuant to sec_401 of the code as of date the value of ira x was amount t it has been represented that ira x either met or meets the requirements of code sec_408 individual a was survived by a spouse individual b whose date of birth is date and four children individuals c d e and f whose dates of birth are date sec_5 and respectively the beneficiary designation form dated date designated individual a’s children as equal primary beneficiaries of ira x the beneficiary designation form further provided that if any of individual a’s children were not then living at his death the secondary beneficiary of his her interest was such individual’s estate 2uu935 on date individual a executed trust t trust t is a grantor_trust and is irrevocable under section dollar_figure of trust t individual b became the trustee of trust t upon individual a’s death trust t was restated in its entirety on date on date individual a also executed will g naming individual b as the personal representative of his estate article vi of will g devises the residue of individual a’s estate following dispositive provisions for the real personal and mixed tangible and intangible_property in his estate to trust t within nine months of individual a’s death and pursuant to state a statute individual a’s children executed written disclaimers disclaiming all right title and interest in ira x immediately thereafter the representatives of the estates of individual a’s children also executed written disclaimers both disclaimers filed by individual a’s children and their estates are referred to collectively herein as the disclaimers and unless the context indicates otherwise statements referring to the disclaimers apply to both the disclaimers filed by individual a’s children and their estates the disclaimers were filed with the probate division of the circuit_court of county e in state a the ira custodian was provided with copies of the disclaimers under a cover letter dated date the executor of individual a’s estate was provided with copies of the disclaimers under a cover letter dated date you represent that individual a’s children did not accept any of the income or other_benefits of the disclaimed property prior to executing the disclaimers you also represent that the disclaimers satisfied the requirements of sec_2518 of the code and applicable state a law as a result of the disclaimers by operation of state a law section dollar_figure of the ira beneficiary designation and by specific_bequest in item vi of will g ira x passed to trust t article of trust t provides for the creation of trust t shares upon the death of individual a under section dollar_figure of trust t the trustee is to divide the remainder of trust t property into two shares the non-marital share and the marital share under section a a pecuniary amount equal to the largest amount that can pass free of federal estate_tax is to be allocated to the non-marital share under section b the trustee is to allocate to the marital share the balance of trust t property after funding the non-marital share section c of trust t provides that the trustee has the complete authority and discretion to satisfy the gift to the non-marital share in undivided_interest s in property under section dollar_figure of trust t the trustee can allocate undivided interests in specific assets to a beneficiary or trust in any proportion or manner that the trustee determines pursuant to this power individual b allocated the entire ira x to the marital trust z2uvy section dollar_figure of trust t provides that the trustee is to divide the marital trust into two trusts the exempt marital share and the non-exempt marital share under sections dollar_figure and dollar_figure of trust t the trustee is to pay all income of the exempt marital trust and the non-exempt marital trust to individual b sections dollar_figure and dollar_figure of trust t requires the trustee to make discretionary distributions of the principal of the exempt marital trust and the non-exempt marital trust to pay for individual b’s health education maintenance and support sec_15 a of trust t provides that the trustee may exercise the right to determine the manner and timing of payments by lump sum or otherwise of qualified_retirement_plan benefits sec_15 b and c of trust t provides that if the exempt or non- exempt marital trust becomes the beneficiary of death_benefits under any qualified_retirement_plan the trustee may withdraw additional_amounts from the exempt or non-exempt’s marital trust's share of the plan as the trustee deems advisable such amounts may then be paid outright to individual b if they are immediately distributed to individual b under other provisions of trust t under section p of trust t a qualified_retirement_plan includes an ira article eleventh of individual a’s will g added a provision to the marital trust language of trust t to the effect the trustee of trust t could pay any amount of the marital trust principal to individual b beneficiary thereof for any reason whatsoever pursuant to sections dollar_figure and dollar_figure of trust t and article eleventh of will g on or about date individual b as trustee of trust t made an in-kind distribution of ira x to herself as beneficiary of trust t individual b then rolled over said distribution less the calendar_year required_minimum_distribution which was based on the life expectancy of individual a into one or more iras set up and maintained in her name you represent that all debts funeral bills taxes and expenses of individual a’s estate were paid from assets other than ira x and that at all times subsequent to individual a’s death ira x has been maintained in his name based on these facts and representations the following rulings are requested that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to individual b that individual b was eligible to roll over or have transferred by means of a trustee-to-trustee transfer ira x into an ira set up and maintained in her name 20vug3 as long as the rollover of such distribution occurred no later than the day from the date said distribution was received by individual b and that pursuant to ruling for the year in which the distribution of ira x and subsequent rollover or transfer was made individual b was not required to include in gross_income for federal_income_tax any portion of the amounts rolled over or transferred from ira x to an ira or iras set up and maintained in her name with respect to your ruling requests sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if -- i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides in summary that the rollover rules of sec_408 do not apply to inherited iras sec_408 of the code provides that the term inherited ra means an ira obtained by an individual other than the ira owner's spouse as a result of the death of the ira owner thus under circumstances that conform with the requirements of sec_408 of the code a surviving_spouse who acquires a decedent's ira after and as a result of the death of an ira owner will be able to roll over the decedent’s ira into an ira set up and maintained in the name of the surviving_spouse sec_408 of the code provides in relevant part that under regulations prescribed by the secretary rules similar to the rules of sec_401 of the code shall apply to the distribution of the entire_interest of an individual for whose benefit the trust is maintained 2vvu93 sec_408 of the code provides in general that distributions required to be made under sec_408 may not be rolled over final income_tax regulations under code sec_401 and sec_408 were published in the federal_register pincite federal_register date and in the internal_revenue_bulletin pincite_19_irb_852 date the preamble to the final regulations provides in relevant part that a surviving_spouse who actually receives a distribution from an ira is permitted to roll that distribution over into his her own ira even if the spouse is not the sole beneficiary of the deceased's ira as long as the rollover is accomplished within the requisite day period a rollover may be accomplished even if ira assets pass through either a_trust or an estate revrul_78_406 1978_2_cb_157 provides that the direct transfer of funds from one ira trustee to another ira trustee even if at the behest of the ira holder does not constitute a payment or distribution to a participant payee or distributee as those terms are used in code sec_408 furthermore such a transfer does not constitute a rollover_distribution revrul_78_406 is applicable if the trustee to trustee transfer is directed by the beneficiary of an ira after the death of the ira owner as long as the transferee ira is set up and maintained in the name of the deceased ira owner for the benefit of the beneficiary sec_2046 of the code provides that for estate_tax purposes disclaimers of property interests passing upon death are treated as provided in sec_2518 sec_2518 of the code provides that if a person makes a qualified_disclaimer with respect to any interest in property then for purposes of the estate and gift_tax the disclaimed interest is treated as if it never passed to that person sec_2518 of the code defines a qualified_disclaimer as an irrevocable and unqualified refusal by a person to accept an interest in property but only if -- the refusal is in writing the writing is received by the transferor of the interest the transferor's legal_representative or the holder of the legal_title to the property to which the interest relates not later than the date that is months after the later of -- a the date on which the transfer creating the interest in the person is made or b the day on which the person attains age the person disclaiming the interest has not accepted the interest or any of its benefits and as a result of such refusal the interest passes without any direction on the part of the person making the disclaimer and passes either -- a to the spouse of the decedent or b to a person other than the person making the disclaimer sec_25_2518-2 of the code provides that for purposes of the time limitation the 9-month period for making a disclaimer generally is to be determined with reference to the taxable transfer creating the interest in the disclaimant sec_25_2518-2 of the code provides that a qualified_disclaimer cannot be made with respect to an interest in property if the disclaimant has accepted the interest or any of its benefits expressly or impliedly prior to making the disclaimer acceptance is manifested by an affirmative act that is consistent with ownership of the interest in the property acts indicative of acceptance include using the property or the interest in the property accepting dividends interest or rents from the property and directing others to act with respect to the property or interest in the property however a disclaimant is not considered to have accepted the property merely because under applicable local law title to the property vests immediately on the decedent's death in the disclaimant in this case individual a designated his children as the beneficiaries of ira x on the ira beneficiary designation form his children executed written disclaimers within nine months of individual a’s death in which they disclaimed their interests in ira x under state law the children are deemed to have predeceased individual a the representatives of the estates of individual a’s children also executed written disclaimers the disclaimers were timely filed with the probate division of the circuit_court of county e in state a and delivered to the executor of individual a’s estate and the ira x custodian it has been represented that the disclaimers are valid under state a law that individual a’s children did not accept any of the income or other_benefits of the disclaimed property prior to executing the disclaimers and that the disclaimers satisfy the requirements of sec_2518 of the code as a result of the disclaimers by operation of state a law and section dollar_figure of the ira beneficiary designation individual a’s estate became the beneficiary of ira x by specific_bequest in item v of will g ira x passed to trust t in this case although individual a had not named individual b as beneficiary of ira x under state a law his estate became the beneficiary pursuant to his will g individual a left the residue of his estate including his ira to trust t individual b is trustee of trust t and individual a’s surviving_spouse as trustee individual b requested payment of the amounts held in ira x as beneficiary of the marital trust created under the terms of trust t which marital trust was the beneficiary of ira x upon receipt of the ira x distribution individual b then rolled over said distribution less the calendar_year required_minimum_distribution which was based on the life expectancy of individual a into one or more iras set up and maintained in her name said rollover was made within the time frame stated in code sec_408 generally if the proceeds of a decedent's ira are payable to a_trust and are paid to the trustee of the trust who then pays them to the decedent's surviving_spouse as the beneficiary of the trust the surviving_spouse shall be treated as having received the ira proceeds from the trust and not from the decedent accordingly such surviving_spouse in general shall not be eligible to roll over the distributed ira proceeds into her own ira however the general_rule will not apply in a case where the surviving_spouse is the sole trustee of the decedent's trust and has the sole authority and discretion under trust language to pay the ira proceeds to herself in such a case the surviving_spouse may then receive the ira proceeds and roll over the amounts into an ira set up and maintained in her name based on the above the service will treat individual b as a surviving_spouse who was eligible to roll over her above-described ira x interest into an ira set up and maintained in her name therefore with respect to your ruling requests we conclude as follows that ira x will not be treated as an inherited ira within the meaning of sec_408 of the code with respect to individual b that individual b was eligible to roll over or have transferred by means of a trustee-to-trustee transfer ira x into an ira set up and maintained in her name as long as the rollover of such distribution occurred no later than the day from the date said distribution was received by individual b and that pursuant to ruling above for the year in which the distribution of ira x and subsequent rollover or transfer was made individual b was not required to include in gross_income for federal_income_tax any portion of the amounts rolled over or transferred from ira x to an ira set up and maintained in her name in accordance with sec_408 of the code this ruling does not authorize the rollover of amounts that were required to be distributed by sec_401 of the code made applicable to an ira pursuant to code sec_408 if any no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling letter is based on the assumption that ira x either met meets or will meet the requirements of code sec_408 at all times relevant thereto it also assumes that any rollover ira established by individual b will met the requirements of sec_408 at all times relevant thereto additionally it assumes that the disclaimers referenced therein are valid within the meaning of code sec_2518 as represented finally this ruling letter rests on the assumption that trust t is valid under the laws of state a as represented this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter has been sent to your authorized representative in accordance with a power_of_attorney on file in this office if you wish to inquire about this ruling please contact 1d no please address all correspondence to se t ep ra t4 sincerely yours d mez lath oh donzell employee_plans technical group h littlejohn manager enclosures deleted copy of ruling letter notice of intention to disclose cc
